Ludeling, C. J.
The plaintiffs, domiciliated in the city of New Orleans, sold to Mahoney & Davidson, in 1863, groceries, etc., to the amount of $869 31; and alleging that Mahoney & Davidson were commercial partners, they sued Mahoney, now a resident of New Orleans, for the debt. /
*594Mahoney alleged that Calvin Davidson and himself were residing within the district or territory proclaimed by the President of the United States to be in rebellion to the laws of the United States, at the time when Calvin Davidson bought the goods from the plaintiff, in violation of the law interdicting commercial intercourse between the inhabitants of the said district, and those of territory loyal to the United States; that the plaintiffs knew that Davidson & Mahoney were residing within the Confederate lines, and that they knew that the articles sold were intended to be carried thither.
The evidence proves that Mahoney & Davidson were “blockade runners,” residing at Biloxi; that the plaintiffs knew the facts, and that they assisted in carrying the illicit traffic into effect.
Under these circumstances, they can not recover, because the contract was contrary to the prohibitory law of Congress. Acts 1861, thirteenth July, section five; 2 Black. 635; 19 An. 328;. 20 An. 241.
It is therefore ordered that the judgment of the district court bo affirmed, with costs of appeal.